Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 1 of 31 PageID: 186




                  
              EXHIBIT 
                 2 
                
 Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 2 of 31 PageID: 187
                             Governor Signs Ghost Gun Bill                  1

 1               IN THE UNITED STATES DISTRICT COURT
 2                FOR THE WESTERN DISTRICT OF TEXAS
 3                             AUSTIN DIVISION
 4

 5   DEFENSE DISTRIBUTED and                )     Case No. 1:18-CV-637-RO
 6   SECOND AMENDMENT                       )
 7   FOUNDATION, INC.,                      )
 8           Plaintiffs,                    )
 9   v.                                     )
10   GURBIR GREWAL, in his                  )
11   Official capacity as                   )
12   New Jersey Attorney                    )
13   General; MICHAEL FEUER,                )
14   in his official capacity )
15   as Los Angeles City                    )
16   Attorney; ANDREW CUOMO,                )
17   in his official capacity )
18   as New York Governor;                  )
19   MATTHEW DENN, in his                   )
20   official capacity as                   )
21   Attorney General of the                )
22   State of Delaware; JOSH                )
23   SHAPIRO, in his official )
24   capacity as Attorney                   )
25   General of Pennsylvania; )

                                       Lexitas
 Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 3 of 31 PageID: 188
                             Governor Signs Ghost Gun Bill                  2

 1   and THOMAS WOLF, in his                )
 2   official capacity as                   )
 3   Pennsylvania Governor,                 )
 4           Defendants.                    )
 5

 6

 7     * * * * * * * * * * * * * * * * * * * * * * * * *
 8                     AUDIOTAPE TRANSCRIPTION OF
 9                   GOVERNOR SIGNS GHOST GUN BILL
10        https://www.youtube.com/watch?v=lJiQ6iFH5x4
11        * * * * * * * * * * * * * * * * * * * * * * * *
12

13

14

15

16

17

18

19

20

21

22

23

24

25                  TRANSCRIBED BY Donnette Cowgill
                                       Lexitas
 Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 4 of 31 PageID: 189
                             Governor Signs Ghost Gun Bill                    3

 1                         P R O C E E D I N G S
 2                         MR. RESIK:            Good afternoon, everyone.
 3   My name is John Resik (phonetic) and I'm a freshman,
 4   studying at Princeton University.                         I grew up in
 5   Jersey City where, unfortunately, gun violence
 6   seemed to surround our community every single day,
 7   taking needless lives and cutting short the
 8   potential of so many.               I have family that still
 9   lives in Jersey City and while it continues to get
10   better and better, there's still needless gun
11   violence on the streets.
12                  Last month, news broke that 11 people had
13   been killed at a Pittsburgh synagogue but closer to
14   home that same weekend, Jersey City teen, Jade
15   Saunders (phonetic) was shot and killed in front of
16   her friends.         This type of violence cannot continue.
17   It is through the sustained efforts of our leaders
18   that we can work toward a safer future where no
19   person has to worry about having their life cut
20   short for fear of a gun.
21                  Thanks to some of the strictest gun safety
22   laws in the nation, New Jersey has one of the lowest
23   gun death rates in the country.                         Since taking
24   office, Governor Murphy has done a phenomenal job in
25   enacting legislation to protect the citizens of New
                                       Lexitas
 Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 5 of 31 PageID: 190
                             Governor Signs Ghost Gun Bill                         4

 1   Jersey.      Rather than a reaction-based approach to
 2   gun safety, Governor Murphy has proactively signed
 3   important laws that take commonsense steps to make
 4   us safer.       He has mandated background checks, helped
 5   put a system in place to keep guns out of the hands
 6   of people who should not have them, and vowed to do
 7   so much more.         Today, we take another stop toward a
 8   better New Jersey as the governor prepares to sign
 9   legislation that will outlaw ghost guns in this
10   state.
11                  No weapon should ever be untraceable and
12   after today, our communities will not have to worry
13   about these firearms.               Thank you to Governor Murphy,
14   to Attorney General Gurbir Grewal, and all the
15   legislators who came and worked together to make
16   this a reality for the citizens of New Jersey.                         It
17   is because of your continued efforts that the people
18   of New Jersey and the children of our state will
19   live and grow in a safer community.
20                  Now it is my honor to introduce Governor
21   Phil Murphy.
22                         GOVERNOR MURPHY:                  Thank you, John.
23   Man, I'm a big John fan.                 Thank you, John Resik, for
24   that -- for your introduction, for your efforts in
25   our fight against gun violence.                         Your generation has
                                       Lexitas
 Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 6 of 31 PageID: 191
                             Governor Signs Ghost Gun Bill                        5

 1   already shown so much courage and resolve and I urge
 2   you to keep at it.            And your brother, Peter, I think
 3   lives in Squirrel Hill, right?
 4                         MR. RESIK:            Yeah, he does.
 5                         GOVERNOR MURPHY:                  In Pittsburgh, and
 6   I read your piece about that.
 7                  Before we jump into a -- the topic of the
 8   day, which was scheduled before what happened
 9   overnight -- but last night, we were given another
10   reminder as to why we need you, John, and your peers
11   to never give up.           In Thousand Oaks, California,
12   another mass shooting.               This time at a club hosting
13   a college theme night.               Eleven people who went out
14   just to be with their friends are now dead.                        A
15   heroic Ventura County Sheriff's Sergeant responding
16   to the scene, Ron Helus, was also murdered.
17                  Attorney General Grewal and I were both at
18   the Blue Mass at the cathedral in Newark this
19   morning for fallen officers, which reminds us of the
20   indelible impact that gun violence has on all of us
21   but also it's had on the lives of our law
22   enforcement brothers, sisters, and families.
23                  Another 12 Americans whose lives have been
24   cut short by senseless gun violence.                        At what point
25   do we finally wake up to the reality that we remain
                                       Lexitas
     Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 7 of 31 PageID: 192
                                   Governor Signs Ghost Gun Bill                6

1       the only advanced society that tolerates such horror
2       on such a regular basis? At what point do we wake
3       up to the reality that we're the only advanced
4       nation so awash in easy-to-access guns? When do we
5       finally put two and two together? We dedicate today
6       and all of our efforts going forward to the simple
7       and commonsense premise that mass murder is not the
8       price we have to pay for the Second Amendment?
9             Peter and John and his generation have
10      already done more in the last year to move this
11      conversation forward than my generation, our
12      generation, has done in decades. We need to listen.
13      We need to act. And today we're doing just that.
14            It is an honor to stand up here with the
15      Attorney General, Gurbir Grewal -- honored to be
16      with you, General -- and dear friend, Senator Joe
17      Cryan, and importantly, not just Senator Joe Cryan,
18      a dear friend, former Sheriff Joe Cryan from Union
19      County. Also honored in the front row, in Seat 1A,
20      to be joined by Mercer County Executive Brian
21      Hughes; Senior Advisor to my office, and dear
22      friend, on gun safety matters, Bill Castner; and the
23      rock in legislative 15th representatives, Senator
24      Shirley Turner, Assemblywoman Verlina Renolds-
25      Jackson and Assemblyman Anthony Verelli. It's an
                                             Lexitas
     Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 8 of 31 PageID: 193
                                      Governor Signs Ghost Gun Bill             7

1       honor to be with you and, as usual, with the panoply
2       and colors of t-shirts with us today, more red than
3       blue, by the way. The Brady folks are in the house
4       but the moms are here in the house in a big way.
5       But it's great to have you all here.
6             We're here for an important purpose.
7       We're here to close a dangerous loophole in our gun
8       laws and to expressly outlaw so-called ghost guns
9       here in New Jersey. We are ensuring that anyone
10      caught possessing a homemade or a 3D printed
11      firearm, meaning guns manufactured specifically to
12      be untraceable by law enforcement, will be
13      prosecuted to the fullest extent of the law and face
14      up to five years in prison.
15            The Attorney General has been a national
16      leader in this fight. Last June he issued a cease
17      and desist letter to the companies that deal in
18      ghost guns, saying explicitly that New Jersey is off
19      limits to them. He joined like-minded attorneys
20      general in successfully stopping in federal court
21      the release of blueprints that would've allowed
22      anyone with a computer and access to a 3D printer
23      the ability to build their own, untraceable firearm.
24      This law that we're going to sign today further
25      backs up his efforts, and I thank him for all that
                                                Lexitas
     Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 9 of 31 PageID: 194
                                   Governor Signs Ghost Gun Bill                8

1       he has done. Thank you, Gurbir.
2             I thank Senator Cryan for his leadership,
3       generally, and specifically for sponsoring this bill
4       along with Senator Nick Scutari, Assemblyman Paul
5       Moriarty -- and I was back and forth with Paul many
6       times this morning, talking about last night in
7       Thousand Oaks and the importance of what we're doing
8       today -- Assemblyman Gary Schaer, and Assemblywoman
9       Annette Quijano, was well as the overwhelming
10      majority in the legislature who passed this bill --
11      and I might add by tremendous bipartisan margins.
12            These votes show that, unlike in
13      Washington, we could -- we can work across the aisle
14      to pass commonsense gun safety laws. The NRA, to
15      the surprise of absolutely no one, has mocked the
16      effort to outlaw ghost guns. Well, let them explain
17      why they would protect criminals who attempt to get
18      around our laws by buying ghost gun kits and
19      building untraceable guns. I can't wait to hear
20      their excuses as to why. Somehow, by some extreme
21      stretch of poorly conceived logic, untraceable and
22      undetectable ghost guns are a good thing that need
23      to be protected, not made illegal. I just don't get
24      it.
25            Already this year, we have taken action to
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 10 of 31 PageID: 195
                                   Governor Signs Ghost Gun Bill                9

1      ensure that our gun laws have the strength they need
2      to make our communities and families safer. Signing
3      the first package of bills on June 13 ranks as one
4      of the most fulfilling days of my administration.
5      But we continue to do more because we must. The
6      attorney general has taken the unprecedented step of
7      naming and shaming the sources of crime guns that
8      flow into New Jersey from states with lax laws.
9            I have said it before, I will say it
10     again: plus or minus 80 percent of the crimes
11     committed -- gun crimes committed in this state are
12     committed with guns that illegally came into New
13     Jersey from outside of New Jersey, which means we
14     can't do this just by our self, although we have to
15     continue to do that; therefore, we've joined with
16     our fellow states in partnership to undertake
17     important gun safety research that Congress
18     stubbornly forbids.
19           Last week, I stood with the attorney
20     general and Assembly Majority Leader Lou Greenwald
21     to unveil our next round of commonsense bills that
22     will close remaining loopholes, institute sensible
23     regulations on ammunition sales, speed the
24     development of smart gun technology, and combat gun
25     violence in our communities, like Jersey City.
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 11 of 31 PageID: 196
                                 Governor Signs Ghost Gun Bill                  10

1            We have all shared the shock and despair
2      of our fellow Americans following these mass
3      shootings, whether it was in Parkland, in Annapolis,
4      Pittsburgh, and now Thousand Oaks. But we've been
5      spurred to act by the need to combat gun violence
6      right here in our own communities, right here
7      including in Trenton, which is why it's so important
8      that the legislators who do such an extraordinary
9      job are with us today.
10           I will not let the next generation of New
11     Jerseyans grow up in fear. I have no intention of
12     letting up in the fight for commonsense gun safety,
13     and I know the leaders up here with me and in the
14     first row with me don't intend to let up. I know
15     the grassroots advocates and activists, who have
16     been so strong through this fight and who I'm
17     honored to stand shoulder-to-shoulder with, don't
18     either.
19           I particularly want to acknowledge the
20     efforts of the Giffords Law Center, which brought
21     this issue to our attention and Every Town For Gun
22     Safety and the Brady Campaign to Prevent Gun
23     Violence, which helped us along the way.
24           We must change the conversation and we
25     will. We will not let the NRA and their small
                                           Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 12 of 31 PageID: 197
                                   Governor Signs Ghost Gun Bill                11

1      fringe of extremists instill their guns-in-every-
2      corner beliefs here in New Jersey. Together, we
3      will win this battle. It may be one step at a time,
4      one commonsense law at a time, but we will win it.
5            Thank you all so much, again, for
6      everything you do, particular our leaders here, our
7      activists -- thank you for everything. It's now my
8      honor to introduce the attorney general of the great
9      state of New Jersey, Gurbir Grewal.
10              ATTORNEY GENERAL GREWAL: Thank you,
11     Governor, and good afternoon everyone.
12           Here we are, yet again, gathering after
13     another tragedy, another mass shooting, another law
14     enforcement officer killed, another community in
15     mourning, another list of lives lost and families
16     shattered. Now, while we don't know the full story
17     of what transpired in Thousand Oaks, California,
18     last night, we know this: enough is enough.
19           And so we gather this afternoon, committed
20     as ever in our efforts to ensure public safety, to
21     ensure law enforcement safety, to ensure lawful gun
22     ownership, to combat the gun violence that plagues
23     communities across our state, and importantly, to
24     prevent the next Sandy Hook; the next Aurora,
25     Colorado; the next Oak Creek; the next Las Vegas;
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 13 of 31 PageID: 198
                                   Governor Signs Ghost Gun Bill                12

1      Parkland; Pittsburgh; and now Thousand Oaks. And
2      today, we're doing that by closing dangerous
3      loopholes in our existing laws -- loopholes that
4      some companies and individuals have tried to
5      exploit.
6            This summer, for example, a Texan named
7      Cody Wilson promised to publicly release computer
8      files that would let anyone, even terrorists,
9      felons, and domestic abusers, create firearms using
10     a 3D printer. These guns would have no serial
11     numbers, meaning that they would be untraceable,
12     making it more difficult for our law enforcement
13     officers to solve gun crimes. And because some of
14     these weapons would be made entirely of plastic,
15     they wouldn't necessarily activate metal detectors.
16     That meant these weapons would be particularly
17     appealing to anyone trying to access a secure
18     facility, whether it was a courthouse, an airport,
19     or a government building.
20           And so back in July, we successfully
21     challenged Cody Wilson in court. We obtained legal
22     orders that temporarily halted the release of these
23     codes. But his supporters are not relenting,
24     they're still trying to release these codes online.
25     And so it's clear that we need stronger tools to
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 14 of 31 PageID: 199
                                   Governor Signs Ghost Gun Bill                13

1      stop them, tools like the -- excuse me -- tools like
2      the legislation crafted by Senator Cryan and that
3      Governor Murphy is signing today.
4            But it's not just about printable guns.
5      We have similar concerns about the so-called ghost
6      gun industry. These folks know that they can't sell
7      their weapons -- weapons like assault weapons --
8      into New Jersey. So instead, they sell all the
9      parts for these weapons and then provide a link to a
10     video that shows you how to build them at home. So
11     they essentially sell you weapons that you couldn't
12     otherwise buy in the Garden State. And they sell
13     you these weapons without conducting any background
14     checks. And they sell you these weapons without
15     serial numbers on them so we can't trace them or
16     link them to their owners when they're found in
17     connection with gun crimes.
18           Their conduct poses a serious and
19     immediate threat to the community and to our law
20     enforcement officers. But they believe that they
21     can do all of this with impunity because they're not
22     technically selling fully assembled assault weapons.
23     And so they incorrectly believe that our firearms
24     laws don't apply to them.
25           So earlier this year, we went after some
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 15 of 31 PageID: 200
                                   Governor Signs Ghost Gun Bill                14

1      of the biggest players in this industry. We told
2      them that they were wrong on the law. We told them
3      that they were, in fact, breaking the law here in
4      New Jersey by selling those weapons here. And we
5      told them to stop. And some of them complied. But
6      others did not, and so those investigations are
7      ongoing at this time.
8            But in both of those cases, bad actors
9      were trying to take advantage of loopholes because
10     no law squarely addressed printable guns or ghost
11     guns. So we had to rely on other laws, like our
12     public nuisance law or our assault weapons law, to
13     fight back. Now, don't get me wrong: Those laws
14     are important and they're great tools and they
15     helped us stop the spread of these dangerous,
16     untraceable weapons, but a law right on point
17     strengthens law enforcement's hand even more.
18           And so today, there is no question that
19     printable guns and ghost guns are deadly and selling
20     them in New Jersey is illegal. And that's why I'm
21     so proud to support Governor Murphy's efforts and
22     the legislature's efforts to close those loopholes,
23     to stop the next Cody Wilson, to fight the ghost gun
24     industry, and to regulate the next dangerous gun
25     models before they spread into our communities.
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 16 of 31 PageID: 201
                                    Governor Signs Ghost Gun Bill               15

1            And here's my message today to anyone who
2      is contemplating making a printable gun or to the
3      next ghost gun company trying to sell their
4      dangerous weapons into New Jersey: Your products
5      are unlawful and if you break our laws we will come
6      after you. And to anyone else who thinks of trying
7      to find other loopholes in our laws, especially to
8      sell dangerous firearms, we're just as committed to
9      stopping each of you. The safety of our residents,
10     the safety of our law enforcement officers demands
11     nothing less.
12           Thank you.
13               GOVERNOR MURPHY: Well said, man.
14     Well said. Well said and thank you, General, for
15     your leadership on this and so many other matters.
16           I -- I can't say enough good things about
17     the leadership and the public service of Senator Joe
18     Cryan, a guy who's got courage, who's willing to
19     stand up and speak truth to power, will occasionally
20     give me a -- a shot upside the head to make sure I
21     got my head screwed on straight, and I particularly
22     can't thank him enough -- he has to get in line, by
23     the way, to do that -- I -- I particularly can't
24     thank him enough for his leadership on this
25     incredibly important piece of legislation. Ladies
                                              Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 17 of 31 PageID: 202
                                   Governor Signs Ghost Gun Bill                16

1      and gentleman, Senator Joe Cryan.
2                SENATOR CRYAN: Thank you, Governor.
3      Thank you. Thank you. Thank you. Thank you,
4      Governor, and thanks for -- for the nice intro.
5            I just want to begin by acknowledging John
6      again. We had a chance to chat, the three -- the
7      four of us, in the back. John's a -- John's got a
8      remarkable story. Grew up Jersey City. His
9      brother, who was in Squirrel Hill, goes to Carnegie-
10     Mellon. John's twin, Anna, was accepted to all
11     eight -- all nine Ivy League schools, eight Ivy --
12               MR. RESIK: Eight.
13               SENATOR CRYAN: -- all eight Ivy
14     League schools. She chose Brown, for those of you
15     that are counting. So John is the slouch in the
16     family. He's -- he's in his freshman year in
17     Princeton. So -- so John, thank you for being here.
18               MR. RESIK: Thank you.
19               SENATOR CRYAN: Governor, thank you
20     for your leadership on this -- in this -- for this
21     legislation and most importantly, thank you for
22     signing it in just a moment or two.
23               GOVERNOR MURPHY: Thank you.
24               SENATOR CRYAN: And I want to thank
25     some folks and the -- and then just tell you the
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 18 of 31 PageID: 203
                                     Governor Signs Ghost Gun Bill              17

1      genesis as to how this bill came about, with the
2      advocates and how we molded a bill that began in one
3      area and became something much more important and
4      much more -- much more greater for the sum of its
5      parts.
6               I want to thank two folks who moved it out
7      of their houses -- Senate President Steve Sweeney
8      and Assembly Speaker Coughlin, and I want to thank
9      Kevin Drennan from the Majority Office and Skip
10     Ciminio from the Assembly Majority Office for their
11     leadership on this. We were able to get these bills
12     on the same day coincided. I thank them very much
13     for that, and I'd be remiss if I didn't thank my
14     Chief of Staff who helped coordinate all this, and
15     that's Jessica Cohen over there. I appreciate it,
16     Jessica. Thank you.
17              I have one other thank-you to say and --
18     and General, I know that the big guys do all the
19     work, but once in a while we let the others, right?
20                 ATTORNEY GENERAL GREWAL: Right.
21                 SENATOR CRYAN: And one of them is
22     Steve Finkel from your office who did an amazing
23     job. Stephan, thank you for your work here. We --
24     we appreciate it.
25              So the genesis of this bill was, as Phil
                                               Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 19 of 31 PageID: 204
                                    Governor Signs Ghost Gun Bill               18

1      was nice enough to mention, I -- I used to have the
2      privilege of being the Union County Sheriff. And
3      one of my officers came into the office one day and
4      sat down and said, "Look, you just got elected to
5      the senate but you need to start thinking about
6      this. There are people here that can buy guns off
7      the internet and people we deal with that can buy
8      untraceable weapons," 80/20s is what he specifically
9      talked about.
10           Then he sat down on the computer and in
11     less than two minutes showed me how to buy an AR-15
12     unassembled that I could have, literally at that
13     moment, if I wanted to, with my credit card. I was
14     flabbergasted, to tell you the truth. I knew that
15     we had issues in the Sheriff's Office over a variety
16     of things, but perhaps the most important or most
17     difficult is when we dealt with untraceable weapons
18     in our crime scene unit and how important it is that
19     any sort of clue or ability to fingerprint or lift
20     anything we can from a crime scene. Without the
21     idea of a serial number was frightening to all.
22           And if you wonder, when we talk about
23     untraceable, you get that, right? That we don't
24     have a serial number, we can't find out where it
25     came from. Think about for a moment -- and the
                                              Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 20 of 31 PageID: 205
                                   Governor Signs Ghost Gun Bill                19

1      general mentioned it -- for those of you that have
2      walked through an airport scanner or any building
3      where you felt safer because you were scanned,
4      imagine the person behind you has a weapon that is
5      untraceable to that. And that's what we're talking
6      about here. This affects every individual in the
7      State of New Jersey, if not the country. You know,
8      it's an important piece of the puzzle that the
9      governor has taken so much of leadership on with the
10     general and gun safety here in New Jersey and
11     throughout the nation. When you think about that
12     and put it in context, we realize the importance of
13     today.
14              And with that in mind, we began with a
15     bill that began with just 80/20s, internet sales.
16     And thanks to the intervention of Bill Castner from
17     the Governor's Office and others, we took a
18     leadership role in amendment after amendment. This
19     bill evolved, and which I think is -- is what makes
20     legislation particularly -- particularly special.
21     When you take an idea, you take the best ideas that
22     you can, people willing to work with you, whether
23     they're the leader of the state, the general of the
24     state, or folks that come by in advocacy and say,
25     "This is a better idea."
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 21 of 31 PageID: 206
                                    Governor Signs Ghost Gun Bill               20

1            We could've had this bill done a couple
2      months ago, but it wouldn't be the bill it is today.
3      And for that, I say thank you to the advocates and a
4      particular shout-out to Bill Castner for your work.
5      I appreciate it very much.
6            I finally want to say this: If you don't
7      know what a 3D printer is, just google it and take a
8      look. You're not talking about buying a cartridge
9      down at Staples. And if you watch it and actually
10     watch videos of how one of these things can actually
11     be made, what Cody Wilson wants for New Jersey and
12     for this country -- which is stunning to me -- it is
13     frightening to watch, and it is alarming to
14     appreciate that people believe that somehow this is
15     a free right in America to have an untraceable,
16     undetectable weapon.
17           And whether it's for John, his amazing
18     sister and his amazing brother and their safety and
19     their generation's safety, or whether it's for our
20     safety or your mom's and your dad's safety -- it's
21     for everyone that, today, we sign this bill and,
22     today, we make New Jersey a little bit safer. So I
23     thank you very much. Thank you.
24               GOVERNOR MURPHY: Well said, Senator.
25     Thank you, Joe, for that. I'll take a couple of
                                              Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 22 of 31 PageID: 207
                                   Governor Signs Ghost Gun Bill                21

1      questions before we sign this one on the dotted
2      line. Please, Nick.
3                AUDIENCE: I -- I believe the
4      attorney general's cease and desist letter earlier
5      this summer actually said that untraceable assault
6      weapons were already illegal, and it's already
7      illegal to possess it, so how does this law strike
8      the matter of obtaining (inaudible)?
9                ATTORNEY GENERAL GREWAL: Sure. As I
10     mentioned in my remarks, we were using the assault
11     weapon law to target those ghost gun manufacturers
12     because we didn't have a law directly on point
13     outlawing ghost guns, as this law does, that the
14     buying of these parts of these partially completed
15     guns is unlawful, so we were using another tool that
16     we had. Now we have a tool directly on point to go
17     after future manufacturers or people who are still
18     persisting in marketing these products into New
19     Jersey.
20               AUDIENCE: Did you name those
21     manufacturers (inaudible)?
22               ATTORNEY GENERAL GREWAL: So the --
23     we sent, I -- I believe about seven or eight cease
24     and desist letters this -- earlier this summer. I'm
25     not going to name them because like I mentioned in
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 23 of 31 PageID: 208
                                   Governor Signs Ghost Gun Bill                22

1      my remarks, some had complied, others have not. I
2      don't want to flag the particular companies who
3      we're still investigating at this point, by naming
4      them.
5                GOVERNOR MURPHY: I think the point
6      you make is a good one. You could've cobbled this
7      together, but this, thanks to Joe's leadership and
8      the other sponsors, this is a -- a -- a precision
9      shot into this type of gun and that's what makes it
10     important. Please.
11               AUDIENCE: Governor, a question on
12     another topic. Do you want me to wait?
13               GOVERNOR MURPHY: You're kidding?
14     Any other -- I'll come back to you. Any other gun
15     safety questions? Anybody? Please.
16               AUDIENCE: Senate President Steve
17     Sweeney was with the Association of CPAs this
18     morning. He was talking about a couple of different
19     things, including --
20               GOVERNOR MURPHY: The Association of
21     CPAs? Okay.
22               AUDIENCE: CPAs. And he was
23     discussing what was going on with the marijuana
24     legislation and why it hasn't gone through yet, and
25     one of the things he's talked about was the fact
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 24 of 31 PageID: 209
                                   Governor Signs Ghost Gun Bill                23

1      that there is differing opinions about how much tax
2      should be charged for recreational marijuana. He
3      said he wouldn't go higher than 12 percent. I was
4      wondering, Governor, obviously, you have a lot of
5      input into this as it's moving forward. What's your
6      feeling about this? Is there any agreement on the
7      horizon? What kind of -- should the towns get a cut
8      and piece of the action, in terms of the tax and
9      where are we right now?
10               GOVERNOR MURPHY: So, I -- I won't
11     get into the specifics of it because I would not
12     normally do that with a piece of legislation that's
13     evolving, and I've not married myself to a
14     particular tax rate. The -- the key, I think, is
15     just as in sports betting, which by the way, is
16     booming and may it continue to do so, even when the
17     NFL is not in season -- you want to have a rate to
18     the consumer that allows you to eliminate, as best
19     you can, the black market. And that's the key here.
20           So I'm not sure I -- I -- I'm not sure
21     where the senate president gets that particular
22     number. I don't begrudge him that, by the way, I
23     just have not married myself to a number. I'm going
24     to defer to experts on this who have looked at how
25     -- how it's evolved in other states, in particular
                                             Lexitas
Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 25 of 31 PageID: 210
                             Governor Signs Ghost Gun Bill                       24

 1   where the -- as -- as I've said many times and I
 2   don't use marijuana -- I'm sure as heck glad we're
 3   not state number one.               I want to do it; I want to do
 4   it for the social justice reasons, but I want to do
 5   it right.
 6                         AUDIENCE:          Could I just follow, sir?
 7                         GOVERNOR MURPHY:                  Real quick, yeah.
 8                         AUDIENCE:          With -- with regard to the
 9   black market, he expressed the same concerns you're
10   talking about.
11                         GOVERNOR MURPHY:                  Yep.
12                         AUDIENCE:          That you don't want to
13   push people that way.               In your mind, is there any
14   kind of a figure where that would happen or --
15                         GOVERNOR MURPHY:                  I -- I don't have
16   a --
17                         AUDIENCE:          -- (inaudible) make sure
18   that --
19                         GOVERNOR MURPHY:                  -- don't have a
20   specific number for you, but I share the same
21   passion that you want to -- it -- it's best -- you
22   know, why are we doing this?                     We're doing this
23   because we have the widest white/non-white gap of
24   persons incarcerated in America.                        It's not the only
25   reason but a big reason is low-end drug crime.                         So
                                       Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 26 of 31 PageID: 211
                                   Governor Signs Ghost Gun Bill                25

1      let's start with that and we -- by the way we've got
2      to have -- and I think we all agree on this -- we've
3      got to have a lookback provision that mirrors what
4      -- what it is that we're ultimately going to
5      legalize.
6            Secondly, we want to take the business out
7      of the hands of the bad guys. Thirdly, we want to
8      protect our kids. We want to regulate it, and
9      lastly, if we can make a few bucks on it, I'm --
10     count me -- count me in for that.
11           David?
12                 AUDIENCE: Governor, the Special
13     Committee on Investigations held their first meeting
14     today. There has been some concern expressed by
15     some in your administration and others -- concern
16     about this becoming an unwieldy process and the
17     committee looking into areas that are not
18     necessarily part of their initial charge. Are you
19     concerned that this could turn into some fishing
20     expedition?
21                 GOVERNOR MURPHY: You know, I'm --
22     I'm -- I'm -- I'm in the same place I've been --
23     Gurbir and I were in the Blue Mass, I think, when
24     they met this morning, so I haven't -- I haven't
25     really taken any time to see what -- what the
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 27 of 31 PageID: 212
                                   Governor Signs Ghost Gun Bill                26

1      proceedings looked like. I respect the processes
2      that we've put in place. One is with a former
3      member of the supreme court, former chief counsel,
4      former chief of staff who's doing an investigation,
5      figuring out how the heck this happened.
6            Secondly, inside of government process led
7      by Mampta Patel (phonetic) to look at. You know, we
8      think we've got good laws and policies around EEO
9      and other matters, but, you know what, we can be
10     better. We know and we must be better. So, she's
11     leading a process on that respect and the attorney
12     general is leading the more holistic process. At
13     the end of the day, the one that's probably going to
14     have the most impact on a going-forward basis,
15     particular for survivors, and that is how can New
16     Jersey be the best in class in our entire country if
17     something like this awful happens to somebody.
18           So I respect those processes. I have no
19     reason not to respect the legislative process. I
20     think the -- the guidelines the -- this sort of the
21     benchmarks for all of us to keep in mind are: One,
22     is we stand with survivors. Two, we can't let
23     politics get into this at all. This has got to be
24     calling balls and strikes. And thirdly, it's got to
25     be a whole of government. We got to -- all of us,
                                             Lexitas
    Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 28 of 31 PageID: 213
                                   Governor Signs Ghost Gun Bill                27

1      as I said a couple weeks ago -- we're looking in the
2      mirror and it, at times, that can be very
3      uncomfortable. And I just want to make sure that
4      we're all going to look in the mirror together.
5            Please. Maybe one more.
6                AUDIENCE: Yes. And in regards to
7      last night's shooting, how will, you know, how will
8      (inaudible) be address PTSD, you know, mental
9      illness or (inaudible)?
10               GOVERNOR MURPHY: Yeah, I'm not --
11     I'm not familiar with the details and as to whether
12     or not that was a causal factor but I will say this:
13     One of the things that I'm proud we've done -- away
14     from -- so let -- let me just stipulate. We want to
15     be the number one state in the nation as it relates
16     to commonsense gun safety laws. And we think
17     there's no reason we -- we can't be that and still
18     respect the Second Amendment. So I find those
19     arguments to be completely unpersuasive and
20     obviously, we're going to sign, in a minute, another
21     piece toward that end.
22           I'm very proud that we, very early on in
23     our administration, opened up the medical marijuana
24     regime. And I hope through legislation we could
25     continue to open it up. And you're already seeing
                                             Lexitas
Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 29 of 31 PageID: 214
                             Governor Signs Ghost Gun Bill                       28

 1   thousands of more people qualified, the stigma
 2   associated with physicians reducing, and PTSD is one
 3   of the -- one of the list of maladies that is on
 4   there and that's a big deal.                     We -- as soon as I --
 5   almost as soon as we had signed that executive
 6   order, a guy walked up to me in a diner in East
 7   Newark and said, "You've just changed my life."                        So
 8   I think it's -- a lot of the things that New Jersey
 9   does well but we all need to, again, continue to
10   look in the mirror and ask ourselves, "How can we
11   even be better?" particularly with our veterans.
12                 You know, we just continue to, as a
13   country, and I -- I think we do a good job, but we
14   must do a much better job in our state with veterans
15   as it relates to mental health, healthcare
16   generally, jobs, housing and homelessness.                     Again,
17   relative to other states, I'm proud of where we are
18   but we're not where we need to be.
19                 I think with that, we're going to turn to
20   the table, invite our distinguished guests in the
21   front row to come on up and join us, and let's sign
22   this.     Thank you-all.
23                 Give you the money shot here.                I've got my
24   glasses.
25                 Okay.
                                       Lexitas
Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 30 of 31 PageID: 215
                             Governor Signs Ghost Gun Bill                        29

 1                 Pen number one is the one and only, John
 2   Resik.     Come on, man.
 3                 Attorney General Gurbir Grewal.                    Thanks,
 4   man.     Bless you.
 5                 Senator Joe Cryan.                 God bless you, Joe.
 6   (Inaudible.)
 7                 The Senator Shirley Turner from the house.
 8                 Assemblywoman Verlina Reynolds-Jackson.
 9   Verlina, where are you?
10                 Assemblyman Anthony Verelli.                    (Inaudible.)
11                 And last but not least, County Executive
12   (inaudible) Brian Hughes.
13                         MR. HUGHES:            Anything you want to
14   call me, Joe.
15                         GOVERNOR MURPHY:                  Love you, buddy.
16   Congratulations.
17                 This is now effective -- by the way, this
18   law is effective immediately.                     It's the law of the
19   land.     Only I'm a man who (inaudible).                     Thank you
20   all, so much, for coming up.
21                         (End of Proceedings.)
22

23

24

25

                                       Lexitas
Case 3:19-cv-04753 Document 1-14 Filed 02/05/19 Page 31 of 31 PageID: 216
                             Governor Signs Ghost Gun Bill                     30

1                                CERTIFICATION
2                    TO THE AUDIO TRANSCRIPTION OF
3                             RECORDED AUDIO OF
 4                      GOVERNOR SIGNS GHOST BILL
 5

 6                         I, DONNETTE COWGILL, do hereby
 7   certify that I have listened to and transcribed the
 8   above-referenced audio to the best of my ability.
 9                         I FURTHER CERTIFY that the foregoing
10   pages comprise a true and correct computer
11   transcription by me of said audio.
12                         Subscribed and sworn to by me on this
13   the 8th day of November, 2018.
14

15

16

17                                                    ______________________
18                                                    Donnette Cowgill
19

20

21

22   Lexitas – Firm Registration No. 95
23   13101 Northwest Freeway, Suite 210
24   Houston, TX 77040
25   (281) 469-5580
                                       Lexitas
